The prosecutor’s comments in summation were either clarified by curative instructions, a fair response to defendant’s summation, or within the "broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399). In any event, any error that may have been committed was harmless in view of the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230). Nor was the sentence unduly harsh. Taking into account "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305). Concur— Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.